           Case 1:20-cv-11933-DPW Document 106-2 Filed 07/14/21 Page 1 of 4


                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                                 CIVIL ACTION NO. 1:20-11933-DPW


 BRANDON ALVES et al.

                               Plaintiffs.
 v.

 DONNA M. MCNAMARA, et al.
                Defendants.


                    DEFENDANT GREGORY LONG’S FIRST SET OF
                  INTERROGATORIES PROPOUNDED TO PLAINTIFFS

       Pursuant to Fed. R. Civ. P. 26 and 33, Defendant Gregory Long
(“Commissioner Long”) hereby propounds the following interrogatories to Plaintiffs
Alejandro Pirez, Ryan Walker, Sara Harold, (“individual Plaintiffs”) Commonwealth
Second Amendment, Inc. and Second Amendment Foundation, Inc. (“Organizational
Plaintiffs”) (collectively “you,” “your,” or “Plaintiffs”) as well as any other member of the
Organizational Plaintiff’s groups who could be added as Plaintiff in the future, to be
answered under oath separately by each Plaintiff within thirty (30) days of service. The
answers must be based on all information available to the Plaintiffs, their attorneys, agents,
and representatives, and on all records in the possession, custody, or control of such
persons.

      The Plaintiffs are reminded that Fed. R. Civ. P. 26(e) requires them to file
supplemental answers promptly upon receipt of information rendering any answers
previously filed inaccurate or incomplete.

INTERROGATORY NO. 1: Please state your:

      a.   full legal names;
      b.   any aliases you have ever used;
      c.   your dates and places of birth;
      d.   your current residential addresses; and
      e.   your residential addresses for the past 10 years.

INTERROGATORY NO. 2: Describe your employment history since graduating high
school (or if you never graduated high school, since your eighteenth birthday) including:

      a.   each and every job;
      b.   the name and address of the company for each such job;
      c.   the time period you worked for the company for each such job; and
      d.   the name of your supervisor at each such job.
       Case 1:20-cv-11933-DPW Document 106-2 Filed 07/14/21 Page 2 of 4



INTERROGATORY NO. 3: Identify each person who has knowledge relating to any of
the allegations in Plaintiffs’ Second Amended Complaint against Commissioner Long, and
for each such person, provide a summary of the knowledge possessed by that person.

INTERROGATORY NO. 4: Please set forth in full and complete detail all known
statements, communications, or conversations, oral or written (excluding attorney-client
privileged communications), including statements, communications, or conversations
made in any type of electronic format (such as emails, text messages, or social media posts
or messages), concerning the allegations or occurrences set forth in Plaintiffs’ Second
Amended Complaint.         Please include any such statements, communications, or
conversations regardless of whether they occurred before, during, or after the events
alleged in Plaintiffs’ Second Amended Complaint. Please include any such statements,
communications, or conversations between you or anyone on your behalf, and:

   a. the Boston Police Department and any of its employees, officers, or agents, including the
      dates and identities of all persons present on each such occasion;

   b. any and all witnesses and/or other persons having knowledge of the occurrences alleged
      and/or the facts set forth in Plaintiffs’ Second Amended Complaint, including the dates and
      identities of all persons present on each such occasion. Please include in your description
      everything you learned about what each person having knowledge of the alleged incident
      witnessed; or

   c. anybody else, including the dates and identities of all persons present on each such
      occasion.

Please include the substance of the statement, the name and address of each person to whom
the statement was made, the date upon which it was made, the form of the statement
(whether oral, written, electronic, stenographic, or otherwise), and the name and address
of the person now in possession or custody of the statement.

INTERROGATORY NO. 5: Please identify every Boston Police officer who Plaintiffs
allege spoke with them or anyone else in connection with any application for Plaintiffs’
licenses to carry firearms or in connection with any other occurrences alleged in Plaintiffs’
Amended Second Complaint.

INTERROGATORY NO. 6: Please describe in full and complete detail any damages
you claim, economic or otherwise, for the events described in Plaintiffs’ Second Amended
Complaint, and the causes of these damages, and please also specify the dollar amount of
any such damages.

INTERROGATORY NO. 7: If you have ever been a plaintiff or defendant in a civil or
criminal lawsuit, please state the following:

   a. the complete case caption, including any docket or other identifying number, and the forum
      in which the complaint was lodged;
   b. the nature of the cause of action and a description of the allegations in the complaint;
   c. the name, address, and telephone number of counsel or representatives for each party; and
   d. the final disposition of each case including when, how, and why the case was resolved.
       Case 1:20-cv-11933-DPW Document 106-2 Filed 07/14/21 Page 3 of 4



INTERROGATORY NO. 8: Please list and identify any person who you have
communicated with concerning the issuance of firearm licenses by the Boston Police
Department and, with the exception of communications with your attorney(s), provide the
dates and substance of those communications.

INTERROGATORY NO. 9: Please list and identify any websites or social media sites
or applications that you have used to communications with others concerning the issuance
of firearms licenses by the Boston Police Department, including, the web address or the
name of the applications, your username(s) and the usernames of the individuals who you
have communicated with.

INTERROGATORY NO. 10: Please list and identify any person whom you intend to
call as an expert witness at a trial or hearing in this matter, stating as to each such expert
witness:

   a. the substance of the facts and opinions to which each expert is expected to testify; and
   b. a summary of the grounds for each opinion of each such expert.

INTERROGATORY NO. 11: Please list and identify any person whom you intend to
call as a witness at a trial or hearing in this matter, providing the address, phone number,
and e-mail address of each such person.

INTERROGATORY NO. 12: Please identify, by name, address, and telephone number,
any person who is a member of either organizational plaintiff who has sought to apply for
a firearms license from the Boston Police Department but has not yet had their application
accepted by the Boston Police Department. Include in your answer when the person first
contacted the Boston Police Department to apply for a firearms license.

INTERROGATORY NO. 13: Please identify, by name, address, and telephone number,
any person who is a member of either organizational plaintiff who has applied for a
firearms license from the Boston Police Department since January 1, 2020.

INTERROGATORY NO. 14: Please identify any non-privileged documents known to
Plaintiffs but not in Plaintiffs’ care, custody, or control that concern any allegations in
Plaintiffs’ Second Amended Complaint.
       Case 1:20-cv-11933-DPW Document 106-2 Filed 07/14/21 Page 4 of 4


Dated: May 7, 2021                          Respectfully submitted:
                                            DEFENDANT GREGORY LONG

                                            By his attorney:
                                            Henry Luthin,
                                            Corporation Counsel


                                              /s/ John Fahey
                                            John Fahey (BBO#703399)
                                            Assistant Corporation Counsel
                                            Nieve Anjomi (BBO#651212)
                                            Senior Assistant Corporation Counsel
                                            City of Boston Law Department
                                            City Hall, Room 615
                                            Boston, MA 02201
                                            (617) 635-4017
                                            John.fahey@boston.gov



                                CERTIFICATE OF SERVICE

      I, John Fahey, hereby certify that on May 7, 2021, a true and correct copy of this
document was sent to Plaintiffs’ counsel via email at david@djensenpllc.com and
jason@lawguida.com.

                                              /s/ John Fahey
                                            John Fahey
